RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0119-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

D.D.,

     Defendant-Appellant.
____________________________

                    Submitted January 27, 2020 – Decided May 1, 2020

                    Before Judges Rothstadt and Moynihan.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. 10-02-0218.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Steven M. Gilson, Designated Counsel, on
                    the brief).

                    Mark Musella, Bergen County Prosecutor, attorney for
                    respondent (William P. Miller, Assistant Prosecutor, of
                    counsel and on the brief; Catherine A. Foddai, Assistant
                    Prosecutor, on the brief).

PER CURIAM
      Defendant D.D. was charged in a three-count indictment with crimes

relating to multiple sexual assaults of his daughter, N.D., including digital -

vaginal penetration and digital-anal penetration that occurred between

September 1, 2004 and January 14, 2008 when N.D.—born October 19, 2001 —

was between the ages of two and seven years-old.1 Defendant was convicted by

jury of two counts of first-degree aggravated sexual assault, N.J.S.A. 2C:14-

2(a)(1) (counts one and two), and second-degree endangering the welfare of a

child, N.J.S.A. 2C:24-4(a) (count three). 2

      Defendant appeals from the denial of his post-conviction relief (PCR)

petition following an evidentiary hearing that addressed only defendant's claim

of jury impropriety, arguing:

            [POINT I]

            DEFENDANT'S    CONVICTIONS   MUST    BE
            REVERSED BECAUSE TRIAL COUNSEL WAS
            INEFFECTIVE FOR NOT INFORMING THE COURT
            REGARDING JURORS' IMPROPRIETY.

            [POINT II]

1
  We use initials to protect the privacy of N.D. See N.J.S.A. 2A:82-46; R. 1:38-
3(9), (12).
2
  We affirmed his conviction, State v. D.D., No. A-4236-12 (App. Div. Dec. 14,
2015), remanding only for consideration of defendant's ability to pay a penalty.
The Supreme Court denied defendant's petition for certification. State v. D.D.,
225 N.J. 339 (2016).
                                                                        A-0119-18T4
                                        2
            BECAUSE DEFENDANT ESTABLISHED A PRIMA
            FACIE   CASE    OF   TRIAL    COUNSEL'S
            INEFFECTIVENESS, THIS MATTER MUST BE
            REMANDED FOR AN EVIDENTIARY HEARING
            REGARDING TRIAL COUNSEL'S FAILURE TO
            HAVE DEFENDANT'S BROTHER TESTIFY AS A
            WITNESS AND COUNSEL'S FAILURE TO
            PREPARE DEFENDANT TO TESTIFY.

                  A.      Trial Counsel Failed To Have Defendant's
                          Brother Testify.

                  B.      Trial Counsel Failed To Prepare Defendant
                          To Testify.

            [POINT III]

            THIS MATTER MUST BE REMANDED FOR
            FINDINGS OF FACT AND CONCLUSIONS OF
            LAW REGARDING DEFENDANT'S CLAIMS OF
            INEFFECTIVE ASSISTANCE OF APPELLATE
            COUNSEL PERTAINING TO THE DENIAL OF
            MISTRIAL MOTIONS,      AND INEFFECTIVE
            ASSISTANCE OF TRIAL COUNSEL'S FAILURE TO
            PROFFER EVIDENCE THAT DEFENDANT'S
            PREVIOUS INVOLVEMENT WITH THE DIVISION
            OF   YOUTH     AND    FAMILY    SERVICES
            PERTAINING TO THE ABUSE OF N.D. WAS
            DETERMINED TO BE "UNFOUNDED."

      To establish a PCR claim of ineffective assistance of counsel, a defendant

must satisfy the two-pronged test formulated in Strickland v. Washington, 466
U.S. 668, 687 (1984), and adopted by our Supreme Court in State v. Fritz, 105
N.J. 42, 58 (1987), first by showing "that counsel made errors so serious that


                                                                        A-0119-18T4
                                        3
counsel was not functioning as the 'counsel' guaranteed . . . by the Sixth

Amendment," Fritz, 105 N.J. at 52 (quoting Strickland, 466 U.S. at 687); then

by proving he suffered prejudice due to counsel's deficient performance,

Strickland, 466 U.S. at 687, 691-92. Defendant must show by a "reasonable

probability" that the deficient performance affected the outcome. Fritz, 105 N.J.

at 58. Under those standards, we find no merit in defendant's arguments and

affirm.

                                            I.

      Defendant claims his trial counsel was ineffective because he failed to

inform the trial court of a conversation among three jurors on the second day of

trial. The PCR court heard testimony from defendant's brother, T.M., and trial

counsel at an evidentiary hearing.

      T.M. testified that during a break in the trial, he overheard one juror tell

two others, "you know, this guy is guilty," and that all three agreed. He also

said one of the three referred to defendant as a "drunk." T.M. claimed he told

defense counsel of the incident, and that counsel responded that "it had no

bearing[] on what was going on."

      T.M. described the three male jurors as white. He testified: "Two of them

were very young[,] . . . in their mid[-twenties], I would say. The other gentleman


                                                                          A-0119-18T4
                                        4
was, I would say, in his early[-forties]." The two younger men were the same

height and "a little thinner" than T.M. The older man "was about maybe five -

nine, salt and pepper hair, glasses." He also recalled that all three had been

seated in the front row of the jury box.

      Although he admitted having "general discussions" with T.M. about

defendant's background, trial counsel denied that T.M. told him of the three

jurors' conversation. He testified if he had been told of that conversation, he

would have notified the trial judge just as he did when defendant advised him

that a juror had seen defendant being transported from the county jail to the

courthouse.

      Defendant argues the PCR court erred in rejecting his assertion that trial

counsel's credibility was impugned by his inability to recall details about the

trial and that T.M.'s detailed recollection was "very, very credible."      "Our

standard of review is necessarily deferential" to the factual findings of a PCR

court so long as the findings "are supported by sufficient credible evidence in

the record." State v. Nash, 212 N.J. 518, 540 (2013). "Those findings warrant

particular deference when they are 'substantially influenced by [the court's]

opportunity to hear and see the witnesses and to have the "feel" of the case,




                                                                         A-0119-18T4
                                           5
which a reviewing court cannot enjoy.'" State v. Rockford, 213 N.J. 424, 440

(2013) (quoting State v. Robinson, 200 N.J. 1, 15 (2009)).

      The PCR court recounted both witnesses' testimony and found trial

counsel to be credible, highlighting his action in bringing the juror issue that

defendant disclosed to him to the trial court's attention.         He found T.M.'s

testimony "less credible," noting the State's observation that "defendant's

drinking habits" were not mentioned during the first two days of trial. Given

our deference to those credibility findings which are supported by the

evidentiary-hearing record, defendant failed to establish the first Strickland-

Fritz prong.

                                         II.

      Defendant argues the PCR court erred by denying an evidentiary hearing

because he established a prima facie case that trial counsel was ineffective by

failing to call T.M. as a trial witness and by failing to prepare defendant to testify

at trial. As the PCR court's evidentiary hearing did not address this issue, we

review both the factual inferences drawn by the PCR court from the record and

the court's legal conclusions de novo. State v. Blake, 444 N.J. Super. 285, 294

(App. Div. 2016).




                                                                              A-0119-18T4
                                          6
      Defendant first avers T.M. asked trial counsel if he could testify at trial

on defendant's behalf because he "had information impugning the credibility of

N.D.'s mother and N.D.'s babysitter . . . both of whom implicated defendant in

the sexual abuse of N.D." He claims trial counsel's declination of that offer was

ineffective.

      In his merits brief, defendant cites to portions of his certification as

supporting his argument, claiming T.M. "would have been able to bolster

[defendant's] contention, and insistence, that [he is] innocent. [T.M.] would

have also undermined the credibility of [defendant's] accuser(s)," and that he

told trial counsel he wanted T.M. to testify "because [he] believed that [T.M.]

would have been able to establish [his] innocence. . . . [and] could have also

been a good character witness."

      The PCR court considered an "investigation report" that T.M. signed 3 and

concluded trial counsel's "strategy is not an argument for ineffective assistance

of counsel"; and that it would "not . . . rule on trial counsel's trial strategy as to




3
   The PCR court referred to the document as a "certification." Although the
proper language for a certification in lieu of oath, in compliance with Rule 1:4-
4(b), appeared above T.M.'s signature, the investigator's report was not T.M.'s
statement.
                                                                              A-0119-18T4
                                          7
its effectiveness."    The PCR court determined the information in T.M's

certification was "obtain[ed] through . . . defendant himself and [about] which

. . . defendant could have testified to at trial."

      Our de novo review of the "certification" leads us to conclude that

defendant did not establish a prima facie case of ineffective assistance of trial

counsel. T.M.'s "evidence" that allegedly impugned N.D.'s mother's credibility

consisted of hearsay information from "a friend named George" about an affair

N.D.'s mother was having and T.M.'s single observation of N.D.'s mother going

into the home of the man with whom she was having the alleged affair. The

report continues: "[T.M.] thinks that [N.D.'s mother] set up [defendant] when

she began the affair and that she wanted his pension." It also reads: "[T.M.]

thinks she is a scam artist and was using [defendant] because he made $60,000

a year. She wanted to become a legal citizen and after she did she was trying to

get [defendant] out of the picture."

      The report does not establish the basis for any of T.M.'s "thoughts."

Moreover, N.D.'s mother did not testify at trial. The information T.M. had, even

if it was first-hand, was of no use to impeach someone who did not testify.

      The report also provides that T.M. told the investigator "the babysitter,

who twice accused [defendant] of molesting [N.D.,] was illegal and had tried to


                                                                         A-0119-18T4
                                           8
extort $10,000 from [defendant] before reporting to police that she believed he

was molesting [N.D. Defendant] refused to pay her." As the PCR court noted,

unless T.M. witnessed the alleged extortion—and the record is barren of

evidence that he did—the information was hearsay known to defendant alone.

And, as the investigation report concedes, the "babysitter was found to be lying

[three] or [four] times under" trial counsel's cross-examination.

      We also see little merit to defendant's contention that T.M., as a character

witness, could have testified that defendant "had been around his children and

other children and never had a problem." Defendant does not establish that those

specific instances of conduct were admissible character evidence. See State v.

Mondrosch, 108 N.J. Super. 1, 4-5 (App. Div. 1969); N.J.R.E. 405(a); N.J.R.E.

608(a).

      In similar circumstances, when a defendant avers his trial counsel should

have called witnesses, we would normally expect a PCR court to consider "(1)

the credibility of all witnesses, including the likely impeachment of the uncalled

defense witnesses; (2) the interplay of the uncalled witnesses with the actual

defense witnesses called; and (3) the strength of the evidence actually presented

by the prosecution." State v. L.A., 433 N.J. Super. 1, 16-17 (App. Div. 2013)

(quoting McCauley-Bey v. Delo, 97 F.3d 1104, 1106 (8th Cir. 1996)). Here,


                                                                          A-0119-18T4
                                        9
however, defendant's proffered evidence does not establish a prima facie claim

that trial counsel was ineffective if he did decline to call T.M. as a witness. As

such, the PCR court did not err in denying an evidentiary hearing. R. 3:22-

10(b); State v. Preciose, 129 N.J. 451, 462-63 (1992).

      Likewise, defendant failed to establish a prima facie claim that trial

counsel failed to prepare him to testify at trial, which he did against trial

counsel's advice. His claims that trial counsel failed to "discuss the State's

witnesses or what evidence would be brought out on direct examination during

the State's case," or how the State's witnesses would be cross-examined, even if

true, had no bearing on his testimony. The State's witnesses had been presented

before defendant testified and he well knew what they said. He also knew that

N.D.'s mother was not going to testify. Moreover, his claims of ineffective

preparation are devoid of any details as to what trial counsel failed to review;

he makes only bald assertions. See State v. Cummings, 321 N.J. Super. 154,

170 (App. Div. 1999) ("[I]n order to establish a prima facie claim, a petitioner

must do more than make bald assertions that he was denied the effective

assistance of counsel.").

      We further note defendant's claims are belied by the record. The trial

court had a frank discussion with defendant about testifying. Defendant made


                                                                          A-0119-18T4
                                       10
clear that he had long planned to testify and he was doing so voluntarily. The

court fully explained that defendant would be subject to cross-examination by

the assistant prosecutor. The trial court asked defendant if he was going to

testify "even after you spoke to [trial counsel], your attorney, you still want to

do that[?]" Defendant answered affirmatively. He was sufficiently comfortable

telling the trial court that he was not ready to testify that day because he heard

for the first time that N.D.'s mother was not testifying; but at no time did

defendant indicate that counsel had failed to communicate with him or prepare

him for trial testimony.    Defendant did not have to testify that day; other

testimony was taken and counsel argued several matters.

      We also note defendant acquitted himself adequately on the stand. He

explained why he previously admitted to police that he may have touched N.D.

inappropriately, stating that he "was pretty buzzed, stoned" during the police

interview, and that he never touched N.D. sexually. He testified that he touched

N.D. during play and further countered the State's allegations by recounting

instances when he had to tend to N.D.'s private parts when changing or cleaning

her. He also offered reasons why false allegations were made. A review of

defendant's testimony does not support his contention that he was "frightened




                                                                          A-0119-18T4
                                       11
and nervous and . . . did not know what to expect." The evidentiary hearing was

properly denied.

                                            III.

      We agree with defendant's contention that the PCR court made no findings

of fact or conclusions of law regarding his argument that trial counsel failed to

utilize records of the Division of Youth and Family Services (DYFS) showing

that previous incidents of N.D.'s abuse were unfounded "to cross-examine the

victim and the victim's mother."       The court was required to address all

arguments, and its failure to do so contravened Rule 3:22-11 which provides:

"In making [a] final determination upon a [PCR] petition, the court shall state

separately its findings of fact and conclusions of law[.]"

      We decline to remand this matter because the DYFS records concerned

allegations of neglect and physical abuse in 2007 that predated the sexual abuse

alleged in the indictment. We see no basis for the admission of those records

which document DYFS's findings that the allegations were unfounded because

N.D., who DYFS noted was "delayed," was not able to tell the DYFS worker on

either occasion how she received the marks on her body that precipitated the

investigations. Given the standard used by DYFS for its findings, see N.J.A.C.

3A:10-7.3; N.J. Div. of Child Prot. & Permanency v. V.E., 448 N.J. Super. 374,


                                                                         A-0119-18T4
                                       12
388-89 (App. Div. 2017) (noting that an allegation of physical abuse is only

considered "substantiated" or "established" if a preponderance of the evidence

demonstrates that the child was subjected to death, serious bodily injury or other

repeated instances of abuse as defined in N.J.S.A. 9:6-8.21) and the reason for

those findings, the report—a hearsay document—was not relevant to N.D.'s

credibility. Nor was it relevant to her mother's credibility; and, as noted, her

mother did not testify.

                                             IV.

      The PCR court also made no findings of fact and conclusions of law

regarding defendant's argument that appellate counsel was ineffective for failing

to raise on appeal the assistant prosecutor's improper cross-examination of

defendant about N.D.'s credibility. Despite the PCR court's lapse, we decline to

remand this issue because the trial court sustained trial counsel's objections and

explicitly instructed the jury, effectively curing any prejudice that stemmed

from the improper cross-examination.

      The assistant prosecutor asked defendant if it was correct that N.D. would

have no reason to make up the allegations.         The trial court sustained trial

counsel's immediate objection, prior to defendant's answer. Following a sidebar

conference, the trial court instructed the jury:


                                                                          A-0119-18T4
                                        13
            The last question by the [p]rosecutor, folks, is to be
            completely discounted by you. One witness cannot
            vouch for the credibility of somebody else nor can the
            [p]rosecutor, very frankly, and it's up to you to decide
            what the credibility is in this case of any witnesses that
            have testified. So bear that in mid. The last question
            posed by the [p]rosecutor is objected to. The objection
            is sustained, and you're to discount it.           Okay?
            Understand that? Good.

The assistant prosecutor subsequently asked defendant if he wanted the jury "to

believe that from a slight touch of your finger, your daughter told the police that

you digitally penetrated her. Isn't that correct?" Again, the judge sustained trial

counsel's immediate objection before defendant answered.          And, when the

assistant prosecutor asked defendant if it was correct that during her trial

testimony, N.D. "said, you stuck your finger in her anus," the judge again

sustained trial counsel's objection before defendant answered.

      As trial counsel argued at sidebar, the assistant prosecutor was not

permitted to ask one witness to assess another witness's credibility. State v.

Bunch, 180 N.J. 534, 549 (2004); State v. Frisby, 174 N.J. 583, 594 (2002).

Inasmuch as defendant did not answer the first set of questions,4 and the trial

court gave a curative instruction, which was repeated during defendant's cross-


4
  Defendant answered, "[n]o," when the assistant prosecutor asked defendant if
he saw N.D. on video and on the witness stand indicate that he inserted his finger
in her vagina. The judge's second instruction followed those questions.
                                                                           A-0119-18T4
                                       14
examination and the final jury charge—instructions the jury is presumed to have

followed, State v. Burns, 192 N.J. 312, 335 (2007)—we do not determine the

improper questioning led "to a verdict that could not otherwise be justly

reached," see State v. Winter, 96 N.J. 640, 647 (1984). We thus see no merit in

defendant's argument that appellate counsel was ineffective for failing to raise

it.

                                        V.

      We determine defendant's remaining arguments are without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2). We add only

that, although not addressed by the PCR court, his claim that appellate counsel

was ineffective for failing to argue that the assistant prosecutor "was erroneously

permitted to elicit from [a medical doctor inadmissible hearsay] that N.D. told

her defendant had touched her genitalia and her anus with his finger," is

meritless. We addressed the hearsay claim on direct appeal. We agreed with

defendant's argument that the statement was inadmissible as a hearsay exception

under N.J.R.E. 803(c)(4) as a statement made for purposes of medical diagnosis

or treatment, but concluded its admission was harmless error because it "did not

provide the jury with new information it would have otherwise not been able to

consider."


                                                                           A-0119-18T4
                                       15
Affirmed.




                 A-0119-18T4
            16